Citation Nr: 1544096	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using Virtual VA and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in June 2012 in connection with his claim.  The examiner opined that the Veteran's hearing loss preexisted service, but was aggravated beyond its normal progression therein.  Rather, he found that the Veteran's hearing actually improved in service.  In so doing, the examiner noted that it was difficult to determine whether the Veteran's in-service test results were accurately recorded, as the results from 1975 and 1976 were quite similar.  However, he did not provide any further explanation for the opinion provided. 

An additional VA medical opinion was obtained in January 201.  The examiner stated that it was less likely as not that the Veteran's hearing loss was caused by or aggravated by military noise exposure.  In rendering this opinion, he noted that the Veteran had normal hearing at the time of discharge from service and that there was no significant in thresholds from induction to discharge.  The examiner also cited to medical literature and indicated that a delay of many years in the onset of noise-induced hearing loss is extremely unlikely.  

The Board notes that the June 2012 and January 2013 VA examiner did not discuss the Veteran's service treatment records referring to possible hearing loss and an injury to the Veteran's head that caused left ear drainage and puss.  Moreover, the Veteran's service treatment records show that the Veteran did not have hearing loss for VA purposes at his January 1973 entrance examination, nor was hearing loss noted upon entry to service.  However, in a May 2013 letter, the Veteran's representative asserted that the Veteran's hearing loss preexisted service.   

For these reasons, the Board finds that the Veteran should be afforded an additional VA examination and medical opinion to determine the nature and etiology of his hearing loss based on a review of the relevant evidence and contentions.

The Board also notes that the Veteran's VA medical records refer to an audiogram performed in March 2013.  However, this record does not appear to be associated with the claims file.  Thus, on remand, the AOJ should obtain any relevant, outstanding VA medical records.  

In addition, the Board notes that Virtual VA contains additional VA medical records that were not considered by the RO in the May 2014 supplemental statement of the case.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include VA medical records from 2013 documenting the results of any audiogram performed.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted the Veteran was treated for ear aches in February 1976, while in service.  His treating physician notes that such ear aches could be due to noise pollution, and it appears that the assessment provided was definite hearing loss.  It should also be noted that the Veteran reported a blow to the head at a November 1975 appointment wherein it was noted that his left ear was secreting puss.

The examiner should also note that, while the Veteran's entrance examination does not note hearing loss, the Veteran's representative has contended that the Veteran's hearing loss preexisted service.

The examiner should further note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had hearing loss prior to his military service in July 1973?

(b) If so, did the Veteran's pre-existing hearing loss worsen in severity in service, and if so, was the increase in severity consistent with the natural progression of the disorder or represent a permanent worsening or aggravation of the disorder beyond its normal progression?

(c) If the Veteran's hearing loss did not clearly and unmistakably exist prior to service, the examiner should opine as to whether it is at least as likely as not that the hearing loss is causally or etiologically related to his military service, to include any injury or symptomatology therein, to include the Veteran's in-service blow to the head and ear aches.

The examiner is asked to specifically address the Veteran's service treatment records noting "definite hearing loss," his in-service audiograms, the report of a blow to the head while in-service, and the Veteran's post-service medical records, which document several ear aches and infections.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence received or obtained since the last supplemental statement of the case.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




